DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 4, 2020 has been entered.  Claims 1-12 and 14-15 remain pending in the application, wherein claims 1-9 and claim 15 remain withdrawn.  Examiner acknowledges applicant’s cancellation of claim 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends upon cancelled claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable Fischl (U.S. 2016/0030670 A1) (hereinafter – Fischl) in view of Hayter (U.S. 2018/0271418 A1) (hereinafter – Hayter).
	Re. Claim 10: Fischl teaches a system for outputting an indication of an optimal time to deliver a dose of glucagon (Abstract, "Embodiments of the invention provide a system and method for 
	Hayter teaches the invention wherein the model comprises: a post-prandial hypoglycemia prediction module designed to predict low glucose levels upon at least a portion of the set of glucose data detected determined to be a meal pattern; and a proximity hypoglycemia prediction module 
It would have been obvious to one having skill in the art before the effective filing date to have modified Fischl to have included two distinct modules to predict glucose levels based on detected meal and non-meal times, the motivation being that such a module allows for accurate and reliable fasting glucose determination and post-prandial glucose tolerance determination (Paragraph 0014), both of which are metrics highly relevant to the determination of the insulin delivery schedule of Fischl); send a command to the glucagon pump to administer glucagon at the optimal time (Fig. 2, delivering insulin (or possibly glucagon, see previous citation of paragraph 0041) dosing step 232).
	Re. Claim 11: Fischl in view of Hayter teach the invention according to claim 10.  Fischl further teaches the invention wherein the processor is further caused to determine whether the predicted blood glucose level will fall below a threshold within a window of time based on the model (Figs. 3 and 4, showing algorithm-computed delivery waveforms compared to a normal blood glucose response, wherein the graphs show the normal blood glucose response falling below normal blood glucose levels for a window of time; paragraph 0041, "...the algorithm can compute and deliver the optimal insulin (and potentially glucagon) waveform by explicitly solving for a time-varying set of insulin doses l(t) that minimize the excursions of the blood glucose levels from the normal range," wherein the recitation of "minimization" and a "normal range" reads upon predicting glucose level falling below a threshold).  The generation of an optimal delivery schedule as taught by Fischl necessarily takes into account when blood glucose levels would fall below a threshold within a window of time and creates a delivery schedule to generate an optimal blood glucose response which minimizes these excursions beyond such a threshold.
Re. Claim 12: Fischl in view of Hayter teach the invention according to claim 11.  Hayter further teaches the invention wherein the processor is further caused to determine the window of time based on the time of a subset of the set of glucose data that indicates the patient has recently consumed a meal (Fig. 3, showing identified windows of time pre- and post-meal, described in Paragraphs 0041-0044).
Re. Claim 14: Fischl in view of Hayter teach the invention, as best understood, according to claim 11.  Fischl further teaches the invention wherein the proximity hypoglycemia prediction module is designed to predict when glucose level is below the predefined hypoglycemic threshold; and wherein the post-prandial hypoglycemia prediction module is designed to predict when glucose level is below a predefined threshold after a meal has been consumed (Claim 17, "The dispenser control system of claim 15 wherein the controller executes the program stored in the controller to activate the dispenser control system to deliver the at least one dose of the pharmaceutical to the individual when the at least one of the pump settings and the input data is outside a predetermined threshold, the predetermined threshold includes at least one of a target blood glucose level of the individual and a postprandial blood glucose level of the individual.").  Because the threshold to deliver a pharmaceutical dose (which is predicted via a time-varying delivery schedule) may be at least one of a target blood glucose level and a postprandial blood glucose level of the individual, there is an indication that the controller can perform both of these tasks, thus encompassing the functions of both modules as required by claim 14.  The term "target blood glucose level" reads upon the system of Fischl predicting when glucose levels are either below a normal range (i.e., hypoglycemic), or above.  Additionally, Hayter also indicates two thresholds for the fasting glucose module and post-prandial glucose module (Fig. 1B).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791